Citation Nr: 1710825	
Decision Date: 04/05/17    Archive Date: 04/19/17

DOCKET NO.  10-18 282A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as due to exposure to herbicides, and to include as secondary to service-connected diabetes mellitus.

2.  Entitlement to service connection for a bladder disorder, to include benign prostatic hypertrophy, and to include as due to exposure to herbicides.  


REPRESENTATION

The Veteran represented by:   Disabled American Veterans


ATTORNEY FOR THE BOARD

Ryan Frank, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from June 1967 to June 1969, including service in the Republic of Vietnam during the Vietnam War.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  In the November 2009 rating decision, in pertinent part, the RO denied service connection for essential hypertension and a bladder condition.  

In his May 2010 substantive appeal (VA Form 9), the Veteran requested a video conference hearing before a Veterans Law Judge at the RO.  In a July 2011 statement, the Veteran indicated that he wished to cancel the hearing.  The Board therefore deems his hearing request withdrawn pursuant to 38 C.F.R. § 20.702 (e) (2016).  

The Board denied this claim in a December 2012 decision.  The Veteran appealed the Board's decision to the Court of Appeals for Veterans Claims (Court).  In a Joint Motion for Remand (JMR), the parties agreed to vacate the Board's decision and remand the case to the Board for additional development.  The JMR was incorporated by reference in a Court order dated in September 2013.

This issue was previously remanded by the Board in June 2014, July 2015, and October 2016 for further development.  It has been returned to the Board for further review.  


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam and is presumed to have been exposed to herbicide agents, including Agent Orange.

2.  Hypertension initially manifested many years after separation from service and is not shown to be etiologically related to service or to service-connected diabetes mellitus.  

3.  Benign prostatic hypertrophy initially manifested many years after separation from service and is not shown to be etiologically related to service.  The Veteran does not have any other disorder that accounts for his bladder symptoms and has not already been service-connected.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by service, may not be presumed to have been incurred in or as a result of service, and was not caused or aggravated by service-connected diabetes mellitus.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2016).  

2.  A bladder disorder, including benign prostatic hypertrophy, was not incurred in or aggravated by service and may not be presumed to have been incurred in or as a result of service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

VA's duty to notify was satisfied by September 2010 letter.  38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, VA treatment records, private treatment records, and VA examination reports.  The Veteran was provided VA examinations in November 2008.  The parties to the JMR agreed that examinations were inadequate.  He was afforded additional examinations in August 2014.  In its July 2015 remand, the Board noted that an opinion regarding whether the Veteran's hypertension was directly related to herbicide exposure was needed.  With regard to the bladder condition, the Board found that the examiner diagnosed benign prostatic hypertrophy but did not provide an etiology opinion.  The Board also found that the February 2015 opinion for hypertension was based in part on an inaccurate factual premise.  In its July 2016 remand, the Board noted that the January 2016 VA addendum opinions were inadequate.  

In November 2016, addendum opinions were provided for hypertension and a bladder condition.  The opinions were based upon consideration of the Veteran's medical history and described his disabilities in detail sufficient to allow the Board to make fully informed determinations.  Ardison v. Brown, 6 Vet. App. 405, 407 (1994).  The examiner also provided explanations regarding how the Veteran's benign prostatic hypertrophy and hypertension are unrelated to any in-service injury or event, including exposure to herbicides, and how the Veteran's hypertension is unrelated to his service-connected diabetes mellitus.  The opinions are adequate.  

In sum, the VCAA provisions have been considered and complied with as to these issues.  The Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting evidence and argument.  Thus, the Veteran was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.

The Board remanded this case in June 2014 so that the Veteran could be afforded additional VA examinations.  The Board remanded this case again in July 2015 so that the Veteran could be afforded additional VA examinations.  The Board remanded this case a third time in October 2016 so that additional records could be obtained and so that the Veteran could be afforded additional VA examinations.   These actions were accomplished.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Relevant Laws and Regulations

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

Service connection may be granted for a disability that is proximately due to, the result of, or aggravated by a service-connected disability.  38 C.F.R. § 3.310.  In such an instance, the Veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(b); see Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

The presumption of service connection applies to anyone who served on active duty for 90 days of active, continuous service.  38 C.F.R. § 3.307(a)(1) (2015); Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991).  Post-service development of hypertension to a degree of 10 percent within one year from the date of termination of such service, establishes a rebuttable presumption that the disease was incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As discussed below, the Veteran's hypertension did not have its onset until decades after the end of his active duty service.  Therefore presumptive service connection is not warranted. 

VA regulations provide that a veteran who had active military, naval, or air service in the Republic of Vietnam during the Vietnam Era shall be presumed to have been exposed to herbicides unless there is affirmative evidence to establish that the veteran was not exposed.  38 C.F.R. § 3.307(a)(6)(iii).  Certain diseases are deemed associated with herbicide exposure under current law.  The list of those diseases does not include hypertension or benign prostatic hypertrophy, though it does include prostate cancer.  38 C.F.R. § 3.309(e).  

The United States Court of Appeals for the Federal Circuit has held, however, that a claimant is not precluded from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In other words, the fact that a veteran does not meet the requirements for service connection on a presumptive basis does not in and of itself preclude the establishment of service connection, as entitlement may alternatively be established on a direct basis.  

The benefit of the doubt rule provides that a veteran will prevail in a case where the positive evidence is in a relative balance with the negative evidence.  Therefore, the Veteran prevails in a claim when (1) the weight of the evidence supports the claim or (2) when the evidence is in equipoise. It is only when the weight of the evidence is against the claim that the claim must be denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   

Hypertension

The Veteran has a current diagnosis of hypertension.  He contends that this disability is due to herbicide exposure in Vietnam or to his service-connected diabetes mellitus.  Because the Veteran served in the Republic of Vietnam during the Vietnam War, VA presumes that he was exposed to herbicide agents.  

The record does not reflect, and the Veteran does not contend, that hypertension had its onset in service or within one year thereafter.  The Veteran's service treatment records do not reflect any complaint or diagnosis of hypertension.  During the Veteran's June 1969 separation examination, his heart and vascular system were found to be normal and the Veteran denied any history of high or low blood pressure.  

VA treatment records note hospitalization for "new onset diabetes mellitus" in September 1989.  A January 2005 private treatment record notes diagnoses of diabetes mellitus and hypertension.  A July 2009 VA treatment record notes that hypertension was diagnosed in 1998.  Thus, the earliest onset date for hypertension that finds support in the Veteran's medical records is 1998, nearly ten years after he was diagnosed with diabetes mellitus and nearly thirty years after his separation from active duty service.  The Veteran does not contend that his hypertension had an earlier onset date.  

A November 2007 VA treatment record notes nephropathy due to a micral test result of 62.  A February 2008 VA treatment record notes the same and indicates that treatment would begin.  An April 2008 VA treatment record notes that, with treatment, the Veteran's micral test result was within normal limits.  

The Veteran was afforded a VA examination based on review of records in November 2008.  The examiner opined that the Veteran's hypertension was essential and unlikely to be secondary to service-connected diabetes mellitus because the examiner saw no evidence of nephropathy or renal dysfunction contributing to hypertension.  The examiner did not comment on the VA treatment records noting nephropathy and did not opine as to a nexus to herbicide exposure.  As the parties to the JMR agreed that this opinion was inadequate, it is not probative evidence.  

The Veteran was afforded an additional VA examination in August 2014.  The examiner found that it was less likely than not that the Veteran's hypertension was caused by his diabetes mellitus.  The examiner's rationale for this opinion was based entirely on an erroneous finding that the Veteran's diabetes mellitus had its onset in 2007, long after the onset of hypertension.  The examiner did not opine as to a nexus to herbicide exposure.  This opinion is also inadequate and not probative. 

The Veteran was afforded an addendum opinion by the August 2014 VA examiner in February 2015.  The examiner again found that it was less likely than not that the Veteran's hypertension was caused by his diabetes mellitus.  This time, the examiner's rationale was based in part on an erroneous finding that both diabetes and hypertension had their onset in 2007, rendering the opinion inadequate.  The examiner went on to characterize the Veteran's hypertension as essential and noted that essential hypertension is independent of any known cause.  The examiner cited the Veteran's blood pressure readings from 2013 to 2014 and his urine micral levels from 2010 to 2014 in opining that it was less likely than not that the Veteran's hypertension had been permanently worsened by his diabetes mellitus.  This opinion is not probative evidence.  

The Veteran was afforded another VA examination based on review of records in January 2016.  The examiner opined that it was less likely than not that the Veteran's hypertension was secondary to his service-connected diabetes mellitus.  The examiner's rationale was again based in part on the erroneous finding that hypertension predated diabetes.  The examiner also noted that the pathophysiology of diabetes and hypertension were unrelated despite there being an association between the risk factors for the two disorders.  The examiner noted that some patients with diabetes develop histologic changes in the glomeruli, contributing to hypertensive effects, but that the Veteran had normal renal function and it was thus less likely than not that his hypertension was aggravated by his diabetes.  The examiner's opinion about hypertension pre-existing diabetes is inadequate and not probative. 

With regard to herbicides, the January 2016 VA examiner noted that hypertension is not a disorder for which a nexus to herbicide exposure is presumed.  The examiner also reviewed findings by the National Academy of Sciences of limited or suggestive evidence of a scientifically meaningful association of hypertension with herbicide exposure.  The examiner interpreted this to mean that "the evidence is not there to attribute hypertension to exposure to Agent Orange."  This opinion is afforded little probative weight.  

The Veteran was afforded an addendum opinion by the January 2016 VA examiner in November 2016.  The examiner noted that the Veteran's service treatment records contain no diagnosis of hypertension or elevated blood pressure readings.  The examiner noted that, throughout the Veteran's treatment records, his hypertension is characterized as essential.  The examiner described the nature of essential hypertension in detail and opined that it was pathophysiologically unrelated to herbicide exposure, even after taking into account the National Academy of Sciences finding described above.  The November 2016 opinion is afforded significant probative weight against the Veteran's claim.  

With regard to diabetes, the November 2016 VA examiner described in detail the nature of diabetic nephropathy and noted that, when there is progressive kidney disease, this can lead to hypertensive effects.  The examiner noted the VA treatment records diagnosing diabetic nephropathy but found that, after taking all of the test results from that period into account, the records did not support a finding of chronic kidney disease.  Specifically, the examiner noted that even though the Veteran had high microalbumin, his BUN, creatinine, and GFR were all normal, indicating that there was no chronic kidney disease.  The examiner further opined that the Veteran's past microalbuminuria was not pathophysiologically sufficient to contribute to or cause hypertension.  For these reasons, the examiner opined that it was less likely than not that the Veteran's hypertension was caused by his diabetes mellitus.  Lastly, the examiner opined that the Veteran's hypertension had not been aggravated beyond its natural progression by diabetes mellitus because the record did not contain any evidence of aggravation at all.  This opinion is highly probative.  

The Veteran is competent to report on matters observed or within his personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, in this case he is not competent to provide an etiology opinion for his hypertension.  The Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person to provide an opinion as to etiology.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  The Veteran in this case is not shown to possess any pertinent medical training or expertise that would make him competent to render an opinion on the etiology of any current hypertension or to express an opinion about when his symptoms first warranted any medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide a medical diagnosis).  Thus, the Veteran's opinion that his current hypertension is etiologically related to herbicide agent exposure in service or to diabetes mellitus is not a competent medical opinion and it cannot be assigned any probative weight.  Rather, the medical findings and opinions of trained medical professionals warrant greater probative weight than the Veteran's lay contentions.  

The November 2008, August 2014, February 2015, and January 2016 VA examination reports and addendum opinions rested entirely or in part on inaccurate factual information, namely that the Veteran's hypertension predated or had its onset concurrent with that of his diabetes mellitus or that there was no evidence of diabetic nephropathy.  A medical opinion based on an inaccurate factual premise has limited, if any, probative value.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  

The November 2016 VA examiner, on the other hand, reasoned thoroughly and convincingly that the Veteran's current hypertension was not caused or exacerbated by his active duty service, exposure to herbicides, or his service-connected diabetes mellitus.   No other treatment provider has found an etiological relationship between the Veteran's hypertension and any of these proposed causes.  

Furthermore, the Board has also considered whether service connection for hypertension is warranted on a presumptive basis as a chronic disease.  In this case, there is no evidence that he was diagnosed with or was otherwise shown to have  hypertension during service or within one year after separation from service.  As noted above, the Veteran in this case does not contend that hypertension had such an early onset and would not be competent to diagnose himself with hypertension if he had so contended.  Therefore, this presumption is inapplicable in the current case.  

Because the preponderance of the evidence is thus against finding that the Veteran's hypertension is etiologically related to his active duty service, had its onset within one year thereafter, or is etiologically related to herbicide exposure or service-connected diabetes mellitus, entitlement to service connection for hypertension is denied.

Bladder

The Veteran has a current diagnosis of benign prostatic hypertrophy.  He contends that his symptoms of frequent urination and difficulty starting and stopping are due to herbicide agent exposure in Vietnam.  As stated above, because the Veteran served in the Republic of Vietnam during the Vietnam War, VA presumes that he was exposed to herbicides.  

The record does not reflect, and the Veteran does not contend, that he has ever had prostate cancer, for which a nexus to herbicide exposure is presumed.

The Veteran's service treatment records note some urinary symptoms, but no diagnosis of a bladder disorder.  In May 1969, the Veteran reported light discharge, dysuria, and frequency a few days after sexual contact.  The treatment provider prescribed increased fluids.  The Veteran continued to report dysuria and frequency a week later, then reported burning upon urination for the next month.  Urinalyses initially tested positive for white blood cells but, by one week after the initial report, were negative.  Treatment providers prescribed medication but did not diagnose the Veteran with any disorder as a result of these reports and tests.  During the Veteran's June 1969 separation examination, his genitourinary system was found to be normal and the Veteran denied any history of frequent or painful urination.  

During the Veteran's hospitalization for new onset diabetes mellitus in September 1989, treatment providers noted polydipsia and polyuria.  A January 2009 VA treatment record notes the Veteran's report of nocturia two to three times per night and occasional straining with urination.  The Veteran denied frequency, urgency, and incontinence.  

The Veteran was afforded a VA examination in July 2010.  The Veteran reported that he was urinating frequently prior to the 1989 lab work that resulted in his diagnosis with diabetes mellitus.  The Veteran reported urgency, hesitancy, weak stream, dribbling, straining to urinate, urine retention, urethral discharge, frequency of every one to two hours, nocturia three times per night, but no dysuria.  There was no urinary leakage or history of recurrent urinary tract infections, obstructed voiding , urinary tract stones, renal dysfunction, acute nephritis, or hydronephrosis.  On examination, the Veteran's bladder and urethra were normal.  The examiner did not diagnose the Veteran with any bladder disorder.  

The Veteran was afforded an additional VA examination in August 2014.  The examiner noted the Veteran's symptoms of urgency, hesitancy, weak or intermittent stream, dribbling, straining to urinate, and nocturia, and found that they were all consistent with a diagnosis of benign prostatic hypertrophy.  The examiner noted that the Veteran reported onset of these symptoms twenty years before but found no record of these symptoms other than in the July 2010 VA examination report.  

The Veteran was afforded another VA examination, this time based on review of additional records, in January 2016.  The examiner opined that it was less likely than not that the Veteran had a bladder condition was due to herbicide exposure.  The examiner's rationale for this opinion was that there was nothing to indicate that the Veteran had a bladder condition.  The examiner also opined that it was less likely than not that the Veteran's benign prostatic hypertrophy was etiologically related to service.  The examiner's rationale was that there were no symptoms of benign prostatic hypertrophy in the Veteran's service treatment records and that benign prostatic hypertrophy is not a disorder for which VA presumes a nexus to herbicide exposure.  

The Veteran was afforded an addendum opinion by the January 2016 VA examiner in November 2016.  The examiner opined that it was less likely than not that the Veteran's benign prostatic hyperplasia was etiologically related to service, including to herbicide exposure.  The examiner noted the 1989 report of polyuria and polydipsia at the time of onset of diabetes mellitus and opined that frequent urination would have been due to hyperglycemia and untreated diabetes mellitus because the body's natural reaction to elevated glucose levels is to try to eliminate that glucose in urine.  The examiner opined that these symptoms would not be indicative of a separate bladder or prostate condition.  The examiner found that, as of 2009, the Veteran's symptoms were most consistent with benign prostatic hypertrophy.  The examiner noted how common benign prostatic hypertrophy becomes as men get older, listed the risk factors as race, elevated testosterone and estradol studies, alcohol consumption, and prostatitis; and stated that there is no literature to suggest that herbicide exposure or military service are among those risk factors or that there is a pathophysiologic connection between herbicide exposure and prostatic hyperplasia.  The November 2016 examiner's opinion is highly probative.  

The Veteran is competent to report on matters observed or within his personal knowledge.  See Layno, 6 Vet. App. at 470.  However, in this case, while he is competent to state the frequency of his urination and other urinary symptoms, he is not competent to provide an etiology opinion for his benign prostatic hypertrophy.  The Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person to provide an opinion as to etiology.  Kahana, 24 Vet. App. 428.  The Veteran in this case is not shown to possess any pertinent medical training or expertise that would make him competent to render an opinion on the etiology of any current benign prostatic hypertrophy or to express an opinion about when his symptoms first warranted any medical diagnosis.  Jandreau, 492 F.3d at 1376-77 (noting general competence to testify as to symptoms but not to provide a medical diagnosis).  Thus, the Veteran's opinion that his current benign prostatic hypertrophy is etiologically related to herbicide exposure in service is not a competent medical opinion and it cannot be assigned any probative weight.  Rather, the medical findings and opinions of trained medical professionals warrant greater probative weight than the Veteran's lay contentions.  

The Board notes the Veteran's reports during the July 2010 VA examination that he experienced urinary frequency shortly before his formal diagnosis of diabetes and the Veteran's report during the August 2014 VA examination that his urinary symptoms had their onset approximately twenty years before the examination.  These reports are consistent with the November 2016 VA examiner's opinion that urinary frequency is a symptom of new onset diabetes mellitus. 

The Board also notes the service treatment records in which the Veteran reported urinary frequency and other urinary symptoms over the course of a single episode.  However, the Veteran has never contended that his current symptoms are due to that single episode, which never resulted in a diagnosis of any disorder.  

The July 2010 VA examiner did not diagnose the Veteran with a bladder disorder, the August 2014 VA examiner did not opine as to a nexus between benign prostatic hypertrophy and herbicide exposure, and the January 2016 VA examiner improperly based the nexus opinion on the fact that benign prostatic hypertrophy is not a disease VA considers presumptively related to herbicide exposure.  See Combee, 34 F.3d 1039.  These examination reports are thus of limited probative value on the issue of nexus to service.  

The November 2016 VA examiner, on the other hand, reasoned thoroughly and convincingly that the Veteran's current benign prostatic hypertrophy was not caused or exacerbated by his active duty service, including exposure to herbicides.   The examiner convincingly explained that the Veteran's reported symptoms have been due either to diabetes mellitus (without resulting in a separate bladder disorder) or to benign prostatic hypertrophy.  No other treatment provider or VA examiner has found an etiological relationship between the Veteran's benign prostatic hypertrophy and active duty service, including herbicide exposure.  

Because the preponderance of the evidence is thus against finding that the Veteran's benign prostatic hypertrophy is etiologically related to his active duty service, including to herbicide exposure, entitlement to service connection for a bladder disorder, to include benign prostatic hypertrophy, is denied.

In reaching the conclusions above, the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claims, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for hypertension is denied.  

Entitlement to service connection for a bladder disorder, to include benign prostatic hypertrophy, is denied.  



____________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


